Case 1:12-cv-00540-LPS Document 634 Filed 11/26/18 Page 1 of 4 PageID #: 30610




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 POWER INTEGRATIONS, INC.,                       REDACTED PUBLIC VERSION

                        Plaintiffs,              C.A. No. 12-540-LPS

                 v.                              JURY TRIAL DEMANDED
 FAIRCHILD SEMICONDUCTOR CORPORATION
 and FAIRCHILD (TAIWAN) CORPORATION,

                        Defendants.



                      DEFENDANTS’ MOTION UNDER RULE 50(A)




Of Counsel:                             ASHBY & GEDDES
                                        John G. Day (#2403)
Scott F. Llewellyn                      Andrew C. Mayo (#5207)
MORRISON & FOERSTER LLP
4200 Republic Plaza                     500 Delaware Avenue, 8th Floor
370 Seventeenth Street                  P.O. Box 1150
Denver, CO 80212-5638                   Wilmington, DE 19899
(303) 592-1500                          (302) 654-1888
SLlewellyn@mofo.com                     jday@ashbygeddes.com
                                        amayo@ashbygeddes.com
Colette Reiner Mayer
Pieter S. de Ganon                      Attorneys for Fairchild Semiconductor
MORRISON & FOERSTER LLP                 Corporation and Fairchild (Taiwan)
755 Page Mill Road                      Corporation
Palo Alto CA 94304-1018
(650) 813-5600
CRMayer@mofo.com
PdeGanon@mofo.com
Ryan J. Gatzemeyer
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, CA 94105-2482
(415) 268-7000
RGatzemeyer@mofo.com
Dated: November 15, 2018




{01386814;v1 }
Case 1:12-cv-00540-LPS Document 634 Filed 11/26/18 Page 2 of 4 PageID #: 30611




         Defendants Fairchild Semiconductor International, Inc., Fairchild Semiconductor

Corporation, and Fairchild (Taiwan) Corporation (collectively, “Fairchild”) move for judgment

as a matter of law under Rule 50(a) on the issues of inducement and damages. Incorporating the

oral motion made on November 14, 2018 (Trial Day 2 Tr. at 389-391), Fairchild moves that no

reasonable jury would have had a legally sufficient basis to find for Power Integrations on any

issue, as follows:

         (1) Induced Infringement. Power Integrations has provided no evidence of predicate

acts of direct infringement necessary to support an induced infringement finding of the FAN6756

product-at-issue. Power Integrations has failed to identify the importer of Dell or any other

company’s power supplies that allegedly include the products-at-issue. Power Integrations has

failed to identify how many, if any, of the products-at-issue were imported or sold into the

United States.

         Power Integrations has provided insufficient evidence to demonstrate that Fairchild took

affirmative action specifically intending the cause third-party direct infringement. Power

Integrations has provided insufficient evidence to demonstrate that Fairchild took affirmative

action directed at or communications with—much less successful communications with—any

alleged importer or seller of the products-at-issue. Power Integrations has provided insufficient
evidence to demonstrate that Fairchild took affirmative actions directed at or communications

with—much less successful communications with—OEMs about the products-at-issue, the sale

in the U.S. of the products-at-issue, or the importation into the U.S. the products-at-issue. Power

Integrations has provided insufficient evidence to demonstrate that Fairchild took affirmative

actions directed at or communications with—much less successful communications with—any

third-party direct infringer about the sale of the products-at-issue in the U.S. Power Integrations

has provided insufficient evidence to demonstrate that Fairchild’s alleged inducement actually

caused the third-party direct infringement. Power Integrations has not attempted to define the

class of alleged third-party infringers that Fairchild allegedly induced.



{01386814;v1 }                                    1
Case 1:12-cv-00540-LPS Document 634 Filed 11/26/18 Page 3 of 4 PageID #: 30612




         Power Integrations has provided insufficient evidence of communications—much less

successful communications—with the “classes” of retailers and importers. Power Integrations

has provided insufficient evidence of communications—much less successful communications—

with the “class” of OEMs about the products-at-issue—much less about the sale of the products-

at-issue in the U.S. Power Integrations has provided insufficient evidence of communications

(much less successful communications) between Fairchild and any third-party direct infringer

about the sale of the products-at-issue in the U.S.

         Power Integrations has provided insufficient evidence that Fairchild’s alleged inducement

actually caused any alleged third-party direct infringement. Power Integrations has made no

attempt to define the class of alleged third-party infringers that Fairchild allegedly induced.

Power Integrations has provided insufficient evidence that the entire class, however defined, met

the elements of induced infringement.

         (2) Damages. Power Integrations provides insufficient evidence to justify the amount of

damages sought. There was no evidence of actual importation rate. Power Integrations did not

attempt even to measure the actual importation rate. Although a reasonable royalty must reflect

the value attributable solely to the patented features over unpatented features, Power Integrations

made no attempt to apportion the value of the patented features. Power Integrations does not
demonstrate that the royalty rate it seeks with reliable and tangible evidence.

         Power Integrations damages are not based on actual infringement—i.e., an actual royalty

base, even if estimated. Power Integrations’ Damages cannot be based on hypothetical

agreement about possible scope of future infringement. Hypothetical negotiation assumes

“prudent licensee,” but here, Power Integrations assumes that the licensee would sell at a loss.

Power Integrations may not claim, but does claim, a royalty for the products-at-issue that do not

enter the United States. Power Integrations damages are improperly based on a hypothetical

agreement about the possible scope of future infringement.




{01386814;v1 }                                    2
Case 1:12-cv-00540-LPS Document 634 Filed 11/26/18 Page 4 of 4 PageID #: 30613




                                          ASHBY & GEDDES

Of Counsel:                               /s/ Andrew C. Mayo
                                          ______________________________
Scott F. Llewellyn                        John G. Day (#2403)
MORRISON & FOERSTER LLP                   Andrew C. Mayo (#5207)
4200 Republic Plaza                       500 Delaware Avenue, 8th Floor
370 Seventeenth Street                    P.O. Box 1150
Denver, CO 80212-5638                     Wilmington, DE 19899
(303) 592-1500                            (302) 654-1888
SLlewellyn@mofo.com                       jday@ashbygeddes.com
                                          amayo@ashbygeddes.com
Colette Reiner Mayer
Pieter S. de Ganon                        Attorneys for Fairchild Semiconductor
MORRISON & FOERSTER LLP                   Corporation and Fairchild (Taiwan)
755 Page Mill Road                        Corporation
Palo Alto CA 94304-1018
(650) 813-5600
CRMayer@mofo.com
PdeGanon@mofo.com

Ryan J. Gatzemeyer
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, CA 94105-2482
(415) 268-7000
RGatzemeyer@mofo.com

Dated: November 15, 2018




{01386814;v1 }                        3
